— Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered July 24, 2007, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs failure to submit the clinical psychologist’s opinion in admissible form left him with no admissible medical opinion evidence to rebut defendant’s prima facie showing that she did not commit malpractice in treating the decedent (see CPLR 2106; Sanchez v Romano, 292 AD2d 202, 203 [2002]). Concur— Andrias, J.P., Saxe, Acosta and Renwick, JJ.